Citation Nr: 0923760	
Decision Date: 06/24/09    Archive Date: 07/01/09

DOCKET NO.  07-29 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased (compensable) disability 
rating for service-connected right ear hearing loss.

2.  Entitlement to service connection for cancer of the right 
tonsil, to include as secondary to herbicide exposure.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The Veteran, his spouse and his brother



ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from March 1964 to February 1967  Service in the Republic of 
Vietnam is indicated in the records.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

Procedural history

The Veteran's claim of entitlement to service connection for 
right ear hearing loss was granted in a January 1981 RO 
rating decision; a noncompensable (zero percent) disability 
rating was assigned effective April 15, 1980.  

In the December 2006 rating decision, the RO denied the 
Veteran's claims of an increased (compensable) rating for 
right ear hearing loss and service connection for cancer of 
the right tonsil, to include as secondary to herbicide 
exposure.  
In December 2006, the Veteran expressed disagreement with 
that decision.  The RO provided the Veteran with a statement 
of the case (SOC) in July 2007.  The Veteran perfected his 
appeal in September 2007 with the timely submission of a 
substantive appeal [VA Form 9].  

The Veteran testified at a Travel Board hearing which was 
chaired by the undersigned Veterans Law Judge at the 
Indianapolis RO in April 2009.  A transcript of the hearing 
has been associated with the Veteran's VA claims folder. 



Remanded issue

The issue of entitlement to service connection for cancer of 
the right tonsil is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action on his part is required


FINDINGS OF FACT

1.  A June 2007 VA audiological examination shows that the 
Veteran has an average pure tone threshold of 50 decibels in 
the right ear, with speech recognition ability of 88 percent; 
and average pure tone threshold of 26.25 decibels in the left 
ear, with speech recognition ability of 100 percent.

2.  The evidence does not show that the Veteran's service-
connected right ear hearing loss is so exceptional or unusual 
that referral for extraschedular consideration by the 
designated authority is required.  


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating in excess 
of the currently assigned noncompensable rating for the 
Veteran's service-connected right ear hearing loss have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.383, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2008).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran is seeking an increased rating for service-
connected right ear hearing loss.  As discussed above, the 
issue of service connection for cancer of the right tonsil, 
to include as secondary to herbicide exposure is being 
remanded.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, 
VA will attempt to obtain on behalf of the claimant.  See 38 
U.S.C.A. § 5103 (West 2002); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002) [a letter from VA to an appellant 
describing evidence potentially helpful to the appellant but 
not mentioning who is responsible for obtaining such evidence 
did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for an increased rating in letters 
from the RO dated July 19, 2006 and September 21, 2007, 
including evidence showing "that your service-connected 
condition has gotten worse."  Crucially, the RO informed the 
Veteran of VA's duty to assist him in the development of his 
claim in the above-referenced July 2006 and September 2007 
letters, whereby the Veteran was advised of the provisions 
relating to the VCAA.  Specifically, the Veteran was advised 
that VA would assist him with obtaining "relevant records 
from any Federal agency.  This may include medical records 
from the military, from VA hospitals (including private 
facilities where VA authorized treatment), or from the Social 
Security Administration."  With respect to private treatment 
records, the letter informed the Veteran that the VA would 
make reasonable efforts to obtain private or non-Federal 
medical records to include "records from State or local 
governments, private doctors and hospitals, or current or 
former employers."  Furthermore, the VA included copies of VA 
Form 21-4142, Authorization and Consent to Release 
Information, which the Veteran could complete to release 
private medical records to the VA.  

The July 2006 and September 2007 VCAA letters further 
emphasized:  "If the evidence is not in your possession, you 
must give us enough information about your records so that we 
can request them from the person or agency that has them.  If 
the holder of the records declines to give us the records or 
asks for a fee to provide them, we'll notify you of the 
problem.  It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency."  [Emphasis as in the 
original letter]

The Board notes that the July 2006 and September 2007 letters 
specifically requested of the Veteran:  "If there is any 
other evidence or information that you think will support 
your claim, please let us know.  If you have any evidence in 
your possession that pertains to your claim, please send it 
to us."  This complies with the "give us everything you've 
got" provision contained in 38 C.F.R. § 3.159(b) in that it 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
VA.  [The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the Veteran to provide any evidence 
in the Veteran's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).]

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in the above-mentioned July 2006 and September 2007 
letters, which detailed the evidence considered in 
determining a disability rating, including "nature and 
symptoms of the condition; severity and duration of the 
symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letters as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations and statements from employers 
as to job performance and time lost due to service-connected 
disabilities.  

With respect to effective date, the July 2006 and September 
2007 letters instructed the Veteran that two factors were 
relevant in determining effective dates of increased rating 
claims: when the claim was received; and when the evidence 
"shows a level of disability that supports a certain rating 
under the rating schedule or other applicable standards."  
The Veteran was also advised in the letter as to examples of 
evidence that would be pertinent to an effective date 
determination, such as information about continuous treatment 
or when treatment began, service medical records the Veteran 
may not have submitted and reports of treatment while 
attending training in the Guard or Reserve.  

Regarding the Veteran's claim for an increased disability 
rating, subsequent to Dingess, the Court in Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008) held that a notice letter must 
inform the Veteran:  (1) that, to substantiate a claim, the 
Veteran must provide, or ask VA to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity 
and the effect that worsening has on the claimant's 
employment and daily life; (2) if the Veteran is rated under 
a Diagnostic Code that contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect of that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the notice letter must provide at least general notice of 
that requirement; (3) that if an increase in disability is 
found, a disability rating will be determined by applying 
relevant Diagnostic Codes, which typically provide for a 
range in severity of a particular disability from 0% to as 
much as 100% (depending on the disability involved), based on 
the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life; 
and (4) of examples of the types of medical and lay evidence 
that the claimant may submit (or ask VA to obtain) that are 
relevant to establishing entitlement to increased 
compensation - e.g., competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.

The Veteran was provided specific notice of the Court's 
decision in Vazquez-Flores v. Peake in a letter from the RO 
dated June 26, 2008.  As for the second prong of the holding 
in Vazquez-Flores, the notice letter did not provide at least 
general notice of the requirement that specific tests as to 
the Veteran's right ear are necessary for a higher rating.  
However, the essential fairness of the adjudication was not 
affected because the Veteran had actual knowledge of this 
requirement.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  The various statements of the Veteran and the 
fact that he underwent VA audiological testing in June 2007 
demonstrates that he has knowledge of the rating criteria for 
hearing loss.  In particular, the Veteran stated in his 
September 2007 substantive appeal that his right ear hearing 
loss should be rated higher than zero percent disabling and 
he testified during the April 2009 VA Travel Board hearing 
that he underwent an adequate VA audiological examination in 
June 2007.  See the Veteran's September 2007 substantive 
appeal and the VA Travel Board hearing transcript at page 5.  

The Board recognizes the letter which informed the Veteran of 
the Court's decision in Vazquez-Flores was mailed to the 
Veteran after initial adjudication of the claim by the RO in 
December 2006.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Any timing error concerning Vazquez-Flores notice 
was cured with the readjudication in an October 2008 
supplemental statement o the case (SSOC).  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) [a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim].

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, VA has obtained the 
Veteran's service treatment records, his VA and private 
medical records and has provided him with a VA audiological 
examination. 

As will be discussed in greater detail below, the Veteran's 
testimony at the April 2009 VA hearing included reference to 
the effects that the service-connected bilateral hearing loss 
has on his daily life and the adequacy of the June 2007 VA 
audiological examination.  See Martinak v. Nicholson, 21 Vet. 
App. 447, 455-56 (2007); see also 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claims.  He 
exercised the option of a personal hearing and was afforded 
one in April 2009 as detailed in the Introduction.

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to an increased (compensable) disability 
rating for service-connected right ear hearing loss

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2008). The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2008). Separate 
diagnostic codes identify the various disabilities.

Evaluating hearing loss

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

Hearing loss disability evaluations range from noncompensable 
to 100 percent based on organic impairment of hearing acuity, 
as measured by controlled speech discrimination tests in 
conjunction with the average hearing threshold, as measured 
by puretone audiometric tests in the frequencies 1,000, 
2,000, 3,000 and 4,000 cycles per second.  The rating 
schedule establishes 11 auditory acuity levels designated 
from Level I for essentially normal hearing acuity, through 
Level XI for profound deafness. VA audiometric examinations 
are conducted using a controlled speech discrimination test 
(Maryland CNC) together with the results of a puretone 
audiometry test.  The vertical lines in Table VI (in 38 
C.F.R. § 4.85) represent nine categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The horizontal columns in Table VI represent nine 
categories of decibel (dB) loss based on the pure tone 
audiometry test.  The numeric designation of impaired hearing 
(Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone dB loss.  

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2008).  

Effective as of June 10, 1999, regulatory changes were made 
to the schedule for rating disabilities pertaining to 
diseases of the ear, including the criteria for evaluating 
hearing loss.  The Board notes that the Veteran's claim was 
received in June 2006, after the amended regulations became 
effective.  Thus, the Veteran's claim will be evaluated in 
accordance with the amended regulations only.  See VAOPGCPREC 
3-2000 (2000).

In this regard, the Board notes that the method described 
above using Tables VI and VII was not changed.  However, 
pertinent changes were made to 38 C.F.R. § 4.86, regarding 
cases of exceptional hearing loss.  

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 dB or less at 1,000 hertz, and 70 dB or more at 2,000 
hertz, the rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIA, whichever results is the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  Each ear will be evaluated separately.  See 38 
C.F.R. § 4.86(b) (2008).

Analysis

The Veteran is seeking an increased disability rating for his 
service-connected right ear hearing loss, which is currently 
evaluated as noncompensably disabling under 38 C.F.R. § 4.85 
(2008).  He essentially contends that his right ear hearing 
loss disability has so severely compromised the quality of 
his life that monetary compensation is warranted.

Schedular rating

As indicated above, the resolution of this issue involves 
determining the level of hearing acuity in the Veteran's 
right ear.

A June 2007 VA audiology examination report reveals the 
following:




HERTZ




500
1000
2000
3000
4000
Average
RIGHT
20
15
45
75
65
50
LEFT
10
15
15
25
50
26.25

Puretone threshold averages were 50 decibels in the right ear 
and 26.25 decibels in the left ear.  Speech discrimination 
scores at that time were 88 percent in the right ear and 100 
percent in the left ear.

Under Table VI, the right ear puretone threshold average of 
50 and speech discrimination of 88 result in a numeric 
designation of II.  Under 38 C.F.R. § 4.85(f), if (as here) 
impaired hearing is service connected in only one ear, in 
order to determine the percentage evaluation from Table VII, 
the non service-connected ear, in this case the left ear, 
will be assigned a Roman numeral designation of I.  Entering 
the category designations of II in the right ear and of I in 
the left ear into Table VII, a disability percentage 
evaluation of zero percent, or noncompensable, is for 
assignment under Diagnostic Code 6100 for the right ear 
hearing loss impairment alone.

The Board also has considered the application of exceptional 
patterns of hearing impairment in the Veteran's case.  See 38 
C.F.R. § 4.86 (2008).  However, the Board need not consider 
the application of table VIa since exceptional patterns of 
hearing impairment have not been demonstrated for the 
Veteran's right ear.  That is, puretone threshold at each of 
the four specified frequencies (1000, 2000, 3000, and 4000 
Hertz) is not 55 decibels or more; and puretone threshold is 
not 
30 dB or less at 1,000 hertz and 70 dB or more at 2,000 
hertz.

Thus, the results of this examination are consistent with the 
assignment of a noncompensable disability rating.

There is no other relevant medical evidence in the record.

The Board notes that the Veteran testified at the April 2009 
VA Travel Board hearing about the effects that his service-
connected right ear hearing loss has on his daily life.  See 
the April 2009 VA Travel Board hearing transcript at pages 3-
5 and 9.  Because the Veteran provided information concerning 
the functional effects of his disability, compliance with all 
applicable regulatory provisions was accomplished.  
See Martinak, supra.

The Board has no reason to doubt the hearing testimony.  
Indeed, service connection is assigned only where hearing 
loss exists.  See 38 C.F.R. § 3.385 (2008).  Moreover, the 
June 2007 VA audiology examinations document that the Veteran 
has diminished hearing in his right ear.  However, the 
existence of hearing loss is not at issue; rather, it is the 
level of hearing loss.  As the Court observed in the 
Lendenmann case, "disability ratings for hearing impairment 
are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are rendered."  See Lendenmann, 3 
Vet. App. at 349.  Here, the application of the schedule 
establishes a noncompensable disability rating under 
Diagnostic Code 6100.


Moreover, the record on appeal demonstrates that the Veteran 
has tinnitus.  See the June 2007 VA audiological examination 
report.  Tinnitus and hearing loss are disabilities for which 
lay evidence cannot distinguish symptomatology.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is 
not competent to distinguish between problems caused by the 
hearing loss and those caused by the tinnitus.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) (2008) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].

In short, the objective medical evidence of record indicates 
that a noncompensable disability rating has been correctly 
assigned by the RO.  The Board thus finds that the Veteran's 
right ear hearing loss was properly assigned a noncompensable 
disability rating under Diagnostic Code 6100.

Hart considerations

In Hart v. Mansfield, 21 Vet. App. 505 (2007), the Court held 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibited symptoms 
that would warrant different ratings.

In reaching its conclusion, the Court observed that when a 
claim for an increased rating is granted, the effective date 
assigned may be up to one year prior to the date that the 
application for increase was received if it is factually 
ascertainable that an increase in disability had occurred 
within that timeframe.  See 38 U.S.C.A. § 5110 (West 2002).  
Accordingly, the relevant focus for adjudicating an increased 
rating claim is on the evidence concerning the state of the 
disability from the time period one year before the claim was 
filed until VA makes a final decision on the claim.

The Veteran's service-connected right ear hearing loss has 
been rated noncompensably disabling since the date of service 
connection, April 15, 1980.  The Veteran's claim for an 
increased disability rating for his service-connected right 
ear hearing loss was filed in June 6, 2006.  Therefore, the 
relevant time period under consideration is from June 6, 2005 
to the present.  The question to be answered by the Board, 
then, is whether any different rating should be assigned for 
any period from June 6, 2005 to the present.

After a careful review of the record, the Board can find no 
evidence to support a finding that the Veteran's right ear 
hearing loss was more or less severe during the appeal 
period.  The Veteran has pointed to none.  Accordingly, there 
is no basis for awarding the Veteran disability rating other 
than the currently assigned noncompensable rating for at any 
time from June 6, 2005 to the present.  

Extraschedular rating consideration

The Court has held that the question of an extraschedular 
rating is a component of a Veteran's claim for an increased 
rating.  See Bagwell v. Brown, 9 Vet. App. 157 (1996).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
In this case, in the July 2007 SOC and October 2008 SSOC, the 
RO determined that an extraschedular rating was not warranted 
as to the Veteran's service-connected right ear hearing loss.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that "the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards."  38 C.F.R. § 
3.321(b)(1) (2008).

In this case, the Board has identified no evidence of an 
exceptional or unusual disability picture.  Specifically, 
there is no evidence of frequent periods of hospitalization 
for the Veteran's service-connected right ear hearing loss 
such as to render the Veteran's disability exceptional or 
unusual.  Indeed, it appears that the Veteran has never been 
hospitalized for his service-connected right ear hearing 
loss.  

Concerning the June 2007 VA audiological examination, the 
Court in Martinak held that a VA audiologist must fully 
describe the functional effects caused by a hearing 
disability in the final report of the examination to 
facilitate determinations regarding extraschedular 
consideration.  The Court noted that unlike the rating 
schedule for hearing loss, 38 C.F.R. § 3.321(b) does not rely 
exclusively on objective test results to determine whether an 
extraschedular rating is warranted.  See Martinak, 21 Vet. 
App. at 455.   In this case, other evidence of record, 
specifically the April 2009 VA hearing testimony, adequately 
addresses this matter.  See the March 2009 VA hearing 
transcript at pages 3-5 and 9.  The Board finds that the 
evidence of record is sufficient for the Board to consider 
whether referral for an extra-schedular rating is warranted 
under 38 C.F.R. § 3.321(b).  

With respect to marked interference with employment, there is 
no specific evidence in the record that the Veteran's right 
ear hearing loss has caused a marked interference with 
employment, over and above that which is contemplated in the 
disability ratings now assigned.  See Thun v. Peake, 21 Vet. 
App. 111 (2008).  Specifically, the Veteran testified at the 
April 2009 VA Travel Board hearing that he was retired and 
that he right ear hearing loss did not affect him "on the 
job."  See the April 2009 VA Travel Board hearing transcript 
at page 4.  

There is of record no evidence of an exceptional or unusual 
clinical picture, or of any other factor which would call for 
extraschedular consideration.  

In summary, for the reasons set out above, the Board finds 
that the evidence does not support the proposition that the 
Veteran's service-connected right ear hearing loss presents 
such an exceptional or unusual disability picture as to 
render impractical the application of the regular schedular 
standards so as to warrant the assignment of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1) (2008).  Therefore, 
referral of this case to appropriate VA officials for 
consideration of the assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) is not warranted.  

ORDER

Entitlement to an increased disability rating for service-
connected right ear hearing loss is denied.


REMAND

2.  Entitlement to service connection for cancer of the right 
tonsil, to include as secondary to herbicide exposure.

The Veteran seeks entitlement to service connection cancer of 
the right tonsil, to include as secondary to herbicide 
exposure.  

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

With respect to element (1), current disability, it is 
uncontroverted that the Veteran was diagnosed with cancer of 
the right tonsil and now suffers with residuals of the 
disease.  

Concerning element (2), in-service disease or injury, the 
injury here contended is exposure to herbicides in Vietnam.  
Such exposure is presumed.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2008) [a Veteran who served in the Republic of Vietnam 
during the Vietnam era shall be presumed to have been exposed 
during such service to an herbicide agent].

With respect to crucial Hickson element (3), medical nexus, 
because the Veteran's cancer of the tonsil is not listed 
among the Agent Orange-related diseases enumerated in 
38 C.F.R. § 3.309(e), medical nexus may not be presumed as a 
matter of law.  Notwithstanding the inapplicability of the 
Agent Orange regulations, the Board is obligated to fully 
consider the Veteran's claim on a direct basis.  
See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir.1994).  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
Veteran's diagnosed cancer of the right tonsil and his 
military service, in particular the Veteran's presumed 
exposure to herbicides in Vietnam.  These questions must be 
addressed by an appropriately qualified physician.  
See Charles v. Principi, 16 Vet. App. 370 (2002); see also 
38 C.F.R. § 3.159(c)(4) (2008) [a medical examination or 
opinion is necessary if the information and evidence of 
record does not contain sufficient competent medical evidence 
to decide the claim].  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.	VBA should arrange for a physician with 
appropriate expertise to review the 
Veteran's VA claims folder and provide 
an opinion, with supporting rationale, 
as to the relationship, if any, between 
the Veteran's diagnosed cancer of the 
right tonsil and his military service, 
with specific consideration of the 
Veteran's presumed exposure to 
herbicides in Vietnam.  If the reviewer 
believes that physical examination 
and/or diagnostic testing of the 
Veteran is necessary, such should be 
scheduled.  A report should be prepared 
and associated with the Veteran's VA 
claims folder.  

2.	Following the completion of the 
foregoing development, and after 
undertaking any additional development 
which it deems to be necessary, VBA 
should then readjudicate the Veteran's 
claim of entitlement to service 
connection for cancer of the right 
tonsil, to include as secondary to 
herbicide exposure.  If the benefits 
sought on appeal remain denied, VBA 
should provide the Veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims 
folder should be returned to the Board 
for further appellate review if 
otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


